TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00421-CV
                                    NO. 03-20-00422-CV


           In re the National Republican Congressional Committee and Van Taylor

                      In re Republican Party of Travis County, Texas


                                  ORIGINAL PROCEEDING



                                        OPINION


               Relators, the National Republican Congressional Committee (RNCC); Van

Taylor; and the Republican Party of Travis County, Texas, seek writs of mandamus ordering

respondents, the Libertarian Party of Texas; Whitney Bilyeu, in her capacity as the Chair of the

Libertarian Party of Texas; and Rebekah Congdon, in her capacity as Vice Chair of the

Libertarian Party of Texas, to (1) declare the real parties in interest, who are candidates for

various statewide offices, ineligible to appear as the Libertarian Party candidates on the

November 2020 general election ballot and (2) take all steps within their authority that are

necessary to ensure that those candidates’ names do not appear on the ballot.1 Relators assert

that the real parties in interest have not complied with the Texas Election Code provision



       1
         Rebekah Congdon, in her capacity as Vice Chair of the Libertarian Party of Texas, is
only identified as a respondent in cause number 03-20-00421-CV, but for simplicity, we refer to
“respondents” collectively, meaning the Libertarian Party of Texas, Bilyeu, and Congdon for
cause number 03-20-00421-CV, and meaning the Libertarian Party of Texas and Bilyeu for
cause number 03-20-00422-CV.
requiring them to pay a filing fee or submit a petition in lieu of a filing fee to be eligible to

appear on the ballot. See Tex. Elec. Code § 141.041(a). Relators further assert that respondents

were presented with conclusive proof that the real parties in interest are ineligible for this reason,

but respondents have failed to comply with their statutory duty to declare them ineligible to

appear on the November 2020 general election ballot as the Libertarian Party candidates. See id.

§ 145.003(b), (f), (g). For the reasons explained below, we dismiss the petitions for writ of

mandamus as moot.


                                         BACKGROUND

               Texas Election Code Section 145.003 establishes that candidates in the general

election for state and county officers may be declared ineligible only by “the party officer

responsible for certifying the candidate’s name for placement on the general election ballot, in

the case of a candidate who is a political party’s nominee.” See id. § 145.003(b). Section

145.003 provides that a candidate may be declared ineligible if “facts indicating that the

candidate is ineligible are conclusively established by another public record.” Id. § 145.003(f).

An ineligible candidate must be removed from the ballot if declared ineligible on or before the

74th day before election day, which for the election at issue here was Friday, August 21, 2020.

See id. § 145.035.

               Late in the evening of Thursday, August 20, 2020, counsel for relator RNCC sent

an e-mail asking respondents to withdraw 27 of their candidates, the real parties in interest, from

the ballot. Relator requested a response within two hours. The next morning, August 21, 2020,




                                                  2
relator RNCC filed its mandamus petition (cause number 03-20-0421-CV).2 Relator Republican

Party of Travis County, Texas, filed its mandamus petition that evening at 9:19 p.m. (cause

number 03-20-00422-CV) after asking respondents to withdraw two candidates for the Texas

Supreme Court and providing respondents two hours to respond.

               Due process and the Texas Rules of Appellate Procedure require that an appellate

court must not grant relief in a mandamus proceeding (other than temporary relief) “before a

response has been filed or requested by the court.” Tex. R. App. P. 52.4; see also In re Victor

Enters., Inc., 304 S.W.3d 669, 669 (Tex. App.—Dallas 2010, orig. proceeding) (holding trial

court erred by granting mandamus petition without requesting response and providing time for

response). Accordingly, this Court requested a response on an expedited basis, one business day

later. To assure due process to the real parties in interest, the Court further required relators to

provide contact information for each person whose candidacy was being challenged. This

information was provided Friday afternoon, and the Court issued notice to them. One letter

response from respondents challenging relators’ standing was filed by the Court’s deadline,

followed by a request from respondents’ newly hired counsel requesting an additional day to file

a brief in response.


                                           ANALYSIS

               “The law is clear that a challenge to the candidacy of an individual becomes moot

‘when any right which might be determined by the judicial tribunal could not be effectuated in

the manner provided by law.’” Brimer v. Maxwell, 265 S.W.3d 926, 928 (Tex. App.—Dallas

2008, no pet.) (quoting Polk v. Davidson, 196 S.W.2d 632, 634 (Tex. 1946) (orig. proceeding)).


       2
         Relator Van Taylor, a candidate for the Texas 3rd Congressional District, subsequently
filed a motion to intervene in cause number 03-20-00421-CV, which was granted by the Court.

                                                 3
“If a challenge to a candidate’s eligibility ‘cannot be tried and a final decree entered in time

for compliance with pre-election statutes by officials charged with the duty of preparing for

the holding of the election,’ we must dismiss the challenge as moot.” Id. (quoting Smith v.

Crawford, 747 S.W.2d 938, 940 (Tex. App.—Dallas 1988, orig. proceeding)).

                The Texas Election Code provides that “[a] candidate’s name shall be omitted

from the ballot if the candidate withdraws, dies, or is declared ineligible on or before the 74th

day before election day.” Tex. Elec. Code § 145.035. However, “[i]f a candidate dies or is

declared ineligible after the 74th day before election day, the candidate’s name shall be placed on

the ballot.” Id. § 145.039. “If the name of a deceased, withdrawn, or ineligible candidate

appears on the ballot under this chapter, the votes cast for the candidate shall be counted and

entered on the official election returns in the same manner as for the other candidates.” Id.

§ 145.005(a).

                Because relators waited to file their challenge to a total of 30 candidates until the

last possible day this Court could grant the relief they seek, they made it impossible for the Court

to obtain the information and briefing needed to afford due process and make a reasoned

decision until less than 74 days remained before election day. Accordingly, even if this Court

were to conclude based on the mandamus record that respondents have a statutory duty to

declare the real parties in interest ineligible, their names would remain on the ballot and any

votes cast for them would be counted. See id. §§ 145.039, .005(a); see also Brimer, 265 S.W.3d

at 928 (holding that challenge to candidate’s eligibility for general election becomes moot

when it cannot be tried and final decree entered in time for compliance with pre-election

statutes); accord Smith, 747 S.W.2d at 940 (“This is true, even though the contestant may

have good cause or grounds for the contest.”) (citing Cummins v. Democratic Exec. Comm’n,

                                                  4
97 S.W.2d 368, 369 (Tex. App.—Austin 1936, no writ)).           No order that this Court might

enter would be effective to change this result. The Republican Party candidates’ only legally

recognized interest in pursuing this mandamus is to avoid being opposed by an ineligible

candidate—an outcome that we cannot, at this point, change. See In re Sherman, No. 01-10-

00070-CV, 2010 WL 375799, at *1 (Tex. App.—Houston [1st Dist.] Feb. 3, 2010, orig.

proceeding); see also In re Osborn, No. 03-13-00314-CV, 2013 WL 2157712, at *2 (Tex.

App.—Austin May 15, 2013, orig. proceeding) (dismissing mandamus petition filed after

statutory deadline for want of jurisdiction because once candidate’s name could no longer be

removed from ballot, any attack on candidate’s eligibility must be brought by State in quo

warranto proceeding). Therefore, these mandamus proceedings are dismissed as moot.3



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly
 Dissenting Opinion by Chief Justice Rose

Filed: August 25, 2020



       3
          We note that relators seek the same relief that was sought and granted in our recent
opinion, In re Davis, No. 03-20-00414-CV, __S.W.3d__, 2020 WL 4931747 (Tex. App.—Austin
Aug. 19, 2020, orig. proceeding). There, the petition for mandamus was filed four business days
before the statutory deadline. To assure due process to respondents, this Court required responses
in one business day, the same as it did here. And in In re Davis, the candidates themselves
brought the challenge. While it is clear that “a candidate for the same office has ‘an interest in
not being opposed by an ineligible candidate,’” Brimer v. Maxwell, 265 S.W.3d 926, 928 (Tex.
App.—Dallas 2008, no pet.) (quoting In re Jones, 978 S.W.2d 648, 651 (Tex. App.—Amarillo
1998, orig. proceeding [mand. denied]) (per curiam)), respondents in this proceeding challenge
whether political parties have an interest sufficient to confer standing to pursue mandamus relief.
See Colvin v. Ellis Cnty. Republican Exec. Comm’n, 719 S.W.2d 265, 266 (Tex. App.—Waco
1986, no writ) (holding that “voter” who was opposing political party’s chair had no justiciable
interest apart from general public and could not bring suit to enjoin candidacy of ineligible

                                                5
candidates). We need not reach this issue or the other legal and evidentiary arguments raised by
respondents because we are disposing of the mandamus petitions based on mootness.

                                               6